Order entered June 25, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00467-CR

                           ESTEVAN RENDON LARA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76060-M

                                            ORDER
       The reporter’s record in this case was filed on September 5, 2017.         However, the

reporter’s record does not include any of the trial exhibits. This case was submitted on May 16,

2018, and cannot be resolved until the reporter’s record is complete.

       Accordingly, this Court ORDERS Court Reporter Yolanda Atkins to file, within TEN

DAYS of the date of this order, a supplemental reporter’s record containing State’s Exhibits 1–

154, Defendant’s Exhibits 1, and any other exhibits admitted at trial. See TEX. R. APP. P.

34.6(d).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Yolanda Atkins
       Deputy Official Court Reporter,
       194th Judicial District Court
All parties




              /s/   ELIZABETH LANG-MIERS
                    PRESIDING JUSTICE